Citation Nr: 0711184	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to a heart condition.

4.  Entitlement to service connection for a respiratory 
condition, to include asthma.

5.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 1977 
in the United States Army, and from March 1980 to March 1981 
in the United States Navy.

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO). 

In April 2005, the veteran and his representative presented 
testimony at a hearing at the RO before a local hearing 
officer.  In September 2006, the veteran and his 
representative presented testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  Transcripts 
of both hearings have been associated with the veteran's VA 
claims folder.

Clarification of issues on appeal

The veteran has sought service connection for a psychiatric 
disability, to include 
PTSD.  Although this matter was handled as a single issue by 
the RO, the Board believes that it should be bifurcated.  
This is for two reasons.  First, regulations pertaining to 
service connection for PTSD are somewhat different than those 
pertaining to other psychiatric disabilities.  Second, as 
explained below there is no diagnosis of PTSD, while there 
are of record other psychiatric diagnoses. 

Remanded issue

The issue of the veteran's entitlement to service connection 
for a psychiatric disability of the than PTSD is REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required of him.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
demonstrates that the veteran does not have a diagnosis of 
PTSD.

2.  A preponderance of the evidence demonstrates that the 
veteran did not have heart disease in service or for many 
years thereafter.

3.  A preponderance of the evidence demonstrates that the 
veteran did not have diabetes mellitus in service or for many 
years thereafter.

4.  A preponderance of the competent medical evidence 
demonstrates that the veteran's respiratory condition, to 
include asthma, did not occur in service and is not 
attributable to his period of active honorable service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  A heart disorder was not incurred in or aggravated by the 
veteran's military service, and such may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's military service, and such may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  service connection for diabetes mellitus is not warranted 
on a secondary basis.  38 C.F.R. § 3.310 (2006)
  
5.  A respiratory condition, to include asthma, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a number of claimed 
disabilities.
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

Character of discharge

As noted in the Introduction, the veteran served on active 
duty in two distinct periods.  The first period, June 1976 to 
June 1977, resulted in an other-than-honorable (OTH) 
discharge from the United States Army for reasons of 
misconduct.  The veteran indicated at the September 2006 
hearing that he understood that the character of his Army 
discharge would be automatically upgraded.  There is, 
however, no evidence of record that the veteran's Army 
discharge was ever upgraded by appropriate service department 
authorities.

VA regulations bar the award of who has received a discharge 
from service under dishonorable conditions.  See 38 C.F.R. 
§ 3.1 (d), 3.12(a) (2006).  Moreover, 38 C.F.R. § 3.12(d)(4) 
states:

(d) A discharge or release because of one of the 
offenses specified in this paragraph is considered 
to have been issued under dishonorable conditions.
(4) Willful and persistent misconduct.  This 
includes a discharge under other than honorable 
conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, 
however, be considered willful and persistent 
misconduct if service was otherwise honest, 
faithful and meritorious.  [Emphasis added].

In this case, the record indicates that the Army found the 
basis for the veteran's discharge was for misconduct.  During 
his Army enlistment the veteran was found guilty of larceny 
by a Special Court Martial and served two months 
imprisonment.  In addition, the veteran was found guilty at 
an Article 15 disciplinary hearing for failure to obey an 
order and was awarded seven days of extra duty.  After he was 
assigned to a retraining unit at Fort Riley, Kansas, the 
veteran failed in almost every criterion used to determine 
the fitness of soldiers seeking to return to duty after acts 
of misconduct or disciplinary breaches.

The Board therefore finds as a preliminary matter that under 
38 C.F.R. § 3.12(d)(4) (2006), the veteran's OTH discharge 
was due to misconduct.  

In addition, the evidence does not support a finding that his 
service was "otherwise honest, faithful and meritorious."  
It appears that the veteran served on active duty for less 
than one year during his first enlistment, after deducting 
the time lost while he was serving a term of court imposed 
imprisonment.  During the remaining 
10 months of active duty he had numerous incidents of 
misconduct or infringements of a military nature which 
document the persistence of his misbehavior.  Thus, the Board 
finds that pursuant to 38 C.F.R. § 3.12 (2006), VA is barred 
from awarding benefits to the veteran for any incident which 
may have occurred during his first period of active duty in 
the United States Army.  Accordingly, the Board will only 
consider evidence arising from the veteran's second period of 
active duty, in the United States Navy, in determining 
whether the veteran is entitled to any of the benefits he 
seeks.

In any event, it does not appear that the veteran himself is 
contending that any of the claimed disabilities had its 
inception during or due to his first period of service.  
All claimed disabilities are related by him to his honorable 
period of service in the United States Navy.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, and for reasons expressed immediately 
below, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issues on 
appeal.  

The veteran was informed in a June 2003 VCAA letter that to 
establish entitlement to service connection, the medical 
evidence must show: 

1.  you have a current physical or mental 
disability

2.  an injury or disease that began in or was made 
worse during military service

3.  A relationship between your current disability 
and an injury or disease in service.

See the June 2003 VCAA letter, page 1.

The veteran was informed that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim (VA examinations 
were in fact completed in July and August 2003).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

In a VCAA letter dated March 20, 2006, the veteran was 
informed that he should submit any and all evidence 
"that you have not previously told us about or given to 
us".  The veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, (1) veteran status and 
(2) current existence of a disability are not at issue.  The 
veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
veteran's service and the disability.  As explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Notice requirements regarding elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of the veteran's claim of entitlement to service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  

In any event, the Board notes that the veteran was 
specifically informed of elements (4) and (5) in the March 
2006 letter.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, reports of VA 
medical examinations and VA medical treatment of the veteran, 
which will be discussed below.  Moreover, the RO obtained 
Army and Navy administrative and personnel records, and 
obtained medical treatment records from Naval and Army 
medical clinics and facilities in the San Francisco, 
California, and Denver, Colorado areas, as the veteran 
requested. 

The veteran was provided with VA examinations in July 2003 
and August 2003.  The reports of the medical examinations and 
reviews reflects that the examiners recorded the veteran's 
past medical history, noted his current complaints, conducted 
appropriate physical and psychological examinations, and 
rendered appropriate diagnoses and opinions.

The veteran and his representative have identified no 
outstanding and unobtained evidence which has a bearing on 
this case.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As was indicated in the Introduction, the veteran 
presented testimony at a hearing before a local hearing 
officer in April 2004, and before the undersigned VLJ in 
September 2006.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Certain enumerated disabilities, to include cardiovascular 
disease and diabetes mellitus, may be presumed to have been 
incurred during service when manifested to a compensable 
degree within one year following service.  See 38 U.S.C.A. §§ 
1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - PTSD

As was alluded to in the Introduction above, there is a 
specific regulation pertaining to service connection for 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

Analysis

The veteran contends that he suffers from PTSD as a result of 
threats and physical beatings he endured while on board the 
U.S.S. Norton Sound AVM-1. 

As noted above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  In this case, the Board need only address the 
first element.

With regard to element (1), there is in fact no diagnosis of 
record that the veteran has PTSD.  Indeed, PTSD has been 
specifically ruled out.  The record includes an August 2003 
VA examination report, which indicates that the veteran did 
not meet the criteria for military PTSD.    

To the extent that the veteran himself contends that he 
currently has PTSD, it is now well-settled that as a lay 
person without medical training he is not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (2006) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board notes that entries in VA treatment records indicate 
that the veteran reported to VA medical practitioners that he 
suffered from night sweats caused by his PTSD.  There was no 
diagnosis made of PTSD, and no conclusions or impressions 
that the veteran had PTSD.  These reports merely record what 
the veteran disclosed, and thus have no probative value.  It 
is now well established that information from a veteran which 
is merely transcribed, even by a health care provider, still 
amounts only to a statement from the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Thus, the veteran's claim fails for lack of any evidence 
indicating that the veteran has met the first criterion of 
38 C.F.R. § 3.304(f).

The Board further observes that the remaining two elements of 
38 C.F.R. § 3.304(f) has also not been met.  The veteran did 
not serve in combat.  His purported stressors, amounting to 
being picked on aboard his ship, have not been corroborated.  
As for medical nexus, in the absence of a clinical diagnosis 
of PTSD, it is obvious that  medical nexus is lacking also.

In summary, for reasons stated above the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The benefits 
sought on appeal are accordingly denied.

2.  Entitlement to service connection for a heart condition.

The relevant law and regulations are stated above and will 
not be repeated here.

Analysis

The veteran testified at the April 2004 and September 2006 
hearings that while on liberty in about November 1980, Norton 
Sound crewmembers surreptitiously put LSD and other illegal 
drugs into his drink, and that its ingestion resulted in a 
drug overdose and a heart attack.  He further testified that 
he was treated at the General Hospital of Ventura County, 
California ("the Hospital")  for approximately thee weeks.  
See September 2006 hearing transcript at p. 9; and the April 
2004 hearing transcript at p. 2.  

The Board will address each Hickson element in turn.

With regard to element (1), the veteran was diagnosed as 
having cardiomyopathy in a July 2003 VA physical examination.  
Thus, element (1) is arguably satisfied.

With regard to element (2), the veteran's service medical 
records  do not contain any evidence that the veteran 
experienced a heart attack, a heart condition or that the 
veteran was ever treated for any such condition during 
service.  

The record evidence does include several records from the 
Hospital.  They indicate that the veteran was admitted in the 
early morning hours of November 19, 1980, for an alcohol and 
polydrug overdose.  Hospital reports indicate that after the 
veteran was more alert, he stated that he took several yellow 
and black capsules of suspected Nembutal and amphetamines, 
and took several "hits" of what he believed to be LSD 
because of his personal problems.  The record indicates that 
the veteran's blood alcohol level had been .16, and that he 
was subsequently discharged later on November 19, 1980.  

Nothing in the Hospital records indicates that the veteran 
complained of or was treated for anything related to a heart 
condition of any kind.  The Board notes that on the patient 
intake sheet, there is a note indicating that the ambulance 
team who brought the veteran to the Hospital may have had 
concern or reported concern about the veteran's heart.  
However, there is no subsequent diagnosis or impression made 
by Hospital caregivers that indicates he in fact had a heart 
attack or any heart condition.  

The Board further notes that subsequent Navy psychological 
reports indicate that the veteran reported he had suffered a 
heart attack during the evening of November 19, 1980.  
Indeed, numerous medical records in evidence indicate that 
the veteran reported that he suffered a heart attack during 
service.  However, as above, merely because a medical 
practitioner reports what the veteran stated does not mean 
the statements rise to become competent evidence that the 
medical condition reported in-fact existed.  See Swann, 
supra.  

In that regard, a Navy medical officer stated the following 
in a report of a January 6, 1981 Psychiatric Consultation:

He [the veteran] also states that he has had 
periods of unresponsiveness and "cardiac arrest" 
for which he was treated at Ventura County General 
Hospital.  Again, his history is totally unreliable 
as in portions of the chart he admits to episodes 
of substance abuse other than alcohol and then 
states that his substance abuse is restricted to 
alcohol.  There is a medical record replete with 
rather vague medical symptomatology which is 
probably psycho-physiological.  There are no 
symptoms or signs reported with an acute or chronic 
organic brain syndrome.  He at this time has 
completed two years and one month of broken 
military service and he is reported in his medical 
records to be somewhat manipulative and histrionic.

Based on the record as a whole, the Board agrees with those 
observations.  Although self-serving statements are to be 
expected in connection with claims, and  such statements are 
not necessarily suspect, the Board may properly consider the 
personal interest a claimant has in his or her own case.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  
See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  This duty includes 
the duty to assess the credibility of the witnesses who 
appear before the Board.

Based on the negative Hospital records, as well as the 
service medical records which are also devoid of any 
reference to a heart disease or a heart attack, the Board 
finds that the veteran's statement as to having a heart 
attack in service is incredible.  His testimony, although 
communicating certain basic truths (i.e., he was 
hospitalized, and drugs were involved), is fatally 
compromised by untrue statements (i.e. he himself admitted at 
the time that he voluntarily ingested illegal drugs, rather 
than being the victim of a plot by his shipmates).
 
The veteran's recent statements concerning the purported in-
service heart attack, made as they were in connection with 
his claim for monetary benefits, lack credibility and are 
outweighed by the contemporaneous, objective medical records.  
See Cartright, supra; see also Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]

In this case, the Board finds there is no competent evidence 
that the veteran ever experienced a heart attack or was 
treated for a heart condition during service or within the 
one year presumptive period after service.  It appears that 
heart disease was not diagnosed until approximately two 
decades after service.  Thus, element (2) is not satisfied 
and the veteran's claim fails for that reason alone.

With regard to element (3), there is no evidence of record 
that any event during service caused the veteran's current 
heart condition.  Indeed, the July 2003 diagnosis was of 
cardiomyopathy, "etiology undetermined."  To the extent 
that the veteran contends that his overdose episode in 
November 1980 caused his current heart condition, as above, 
he is not competent to provide such evidence.  See Espiritu, 
supra.  Thus, element (3) is also not satisfied.  

The Board is of course aware of the case of Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed acoustic trauma in service and a 
current diagnosis of tinnitus.  Significantly, in this case 
there is no credible supporting evidence of any in-service 
heart problem.  In the absence of evidence of in-service 
disease, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility. 

In other words, any medical opinion which provided a nexus 
between the veteran's claimed cardiovascular disability and 
his naval service would necessarily be based solely on the 
veteran's assertions regarding what occurred in service, 
which the Board has already determined to be lacking in 
credibility. The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. 

3.  Entitlement to service connection for diabetes mellitus, 
to include secondary to a heart condition.

Relevant law and regulations

The relevant law and regulations regarding direct service 
connection are stated above and will not be repeated here.

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends his diabetes mellitus condition was 
incurred during service or within the one year presumptive 
period after service, or, in the alternative, that it has 
been caused by his heart condition.  The Board will first 
address the veteran's direct service connection theory and 
then address the veteran's contended secondary service 
connection.

Direct service connection

As noted above, the evidence must support all three Hickson 
elements.  The Board will address each in turn.

The veteran was diagnosed with diabetes mellitus, type II 
with mild peripheral neuropathy and probable enteropathy in 
the July 2003 VA examination.  Thus, element (1) is 
satisfied.

With regard to element (2), the veteran's service medical 
record do not contain any indication that the veteran was 
treated for or diagnosed with a diabetes condition during 
service.  

The veteran testified that during service, a Navy corpsman 
told the veteran that he was "dumping protein and sugar," 
but not to worry about it because it was a safe level.  The 
veteran also testified that after his discharge, he went to a 
doctor who told him he was diabetic.  See the hearing 
transcript at p. 10.    

The Board finds the veteran's self-serving testimony to be 
incredible and far outweighed by the pertinently negative 
service medical records and immediate post-service medical 
evidence, which is also negative for high blood sugar or 
diabetes mellitus.  Indeed, it does not appear that diabetes 
mellitus was diagnosed until two decades after service, long 
after the end of the one year presumptive period found in 
38 C.F.R. § 3.309(a).  

The veteran's account of what health care providers 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence. 
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In this 
connection, the Board notes that the doctor referred to by 
the veteran was apparently a military physician at the Naval 
Medical Clinic located at Naval Station Treasure Island, San 
Francisco, California.  See the hearing transcript at p. 11.  
[The Board notes that record evidence demonstrates that the 
veteran was married to an active duty sailor who was 
stationed in the San Francisco area.  As her dependent, the 
veteran was eligible to receive treatment at military health 
care facilities.]  The RO obtained records pertaining to 
treatment of the veteran at military medical facilities, 
including the Treasure Island clinic.  However, none of those 
records indicate that the veteran was seen for diabetes or 
diabetes-related problems.  This includes within the first 
year after the veteran was discharged from service.  This 
evidence far outweighs the veteran's own statements as to 
what occurred.  See Curry, supra.

In sum, after a review of the entire record, the Board finds 
that element (2) is not satisfied.  The claim fails for that 
reason.

With regard to element (3), the record does not contain any 
evidence that the veteran's diabetes was incurred or caused 
by his active duty service.  Indeed, the July 2003 VA 
examination report indicates that although diabetes is 
"clearly evident", "no significant records can be found to 
determine pre-existing evidence prior to the year of 2000."  
Thus, element (3) is not satisfied, and the direct service 
connection aspect of the claim fails for this reason also.

Secondary service connection

As noted above, 38 C.F.R. § 3.310(a) (2006) provides that a 
veteran can be service-connected for a condition that is 
caused by a service-connected disability.  In this case, the 
veteran contends that his diabetes is caused by his heart 
condition.  However, as discussed above, the veteran's heart 
condition is not service-connected.  Thus, Wallin element (2) 
has not been met, and the veteran's secondary service 
connection claim fails on that basis.  Furthermore, there is 
no medical evidence that the heart condition caused the 
diabetes, and the secondary service connection claim for this 
additional reason. 

4.  Entitlement to service connection for a respiratory 
condition, to include asthma.

Analysis

The veteran contends that while on board the Norton Sound, he 
and a shipmate spilled turpentine that mixed with other 
unspecified chemicals and caused harmful fumes which he 
inhaled.  He argues that the inhalation of the fumes resulted 
in his respiratory condition.

The Board will address each Hickson element.

With regard to element (1), the July 2003 VA examination 
indicates that the veteran was diagnosed with an asthmatic 
condition.  Thus, element (1) is satisfied.

With regard to element (2), as noted above, the veteran 
testified that he was involved in an accidental spill on 
board the Norton Sound which resulted in the inhalation of 
fumes.  See the hearing transcript at p. 10.  He further 
testified that as a result of the spill he was sent to a 
naval medical facility at Naval Station Long Beach where he 
was treated for chemical burns on his arms and provided an 
inhaler for his resulting respiratory condition.  Id..

A review of the veteran's service medical records do not 
substantiate the veteran's story.  There is no contemporary 
record of the veteran being treated for either a respiratory 
condition or an asthmatic condition during service.  Neither 
is there any evidence that he was treated for chemical burns, 
or for any other problem which could reasonably be 
interpreted to be a result of exposure to toxic chemicals.  
The Board finds that the contemporary evidence far outweighs 
the veteran's recent testimony.  See Curry, supra; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

Medical records indicate that the veteran initially sought an 
allergy consult in February 1989.  It thus appears that the 
earliest medical record indicates that the veteran was 
treated for asthma or allergies in February 1989, eight years 
after he was discharged from the Navy.

For those reasons, the Board finds that element (2) is not 
satisfied.

The Board further finds that there is no evidence of a nexus 
between the veteran's service and his asthma.  The only nexus 
concerning the etiology of the veteran's asthma is noted in 
an August 2003 addendum to the July 2003 VA examination 
report.  The physician noted that "restriction of lung 
volume due to obesity and the sleep apnea associated with the 
obesity may be the most significant issues."  There is 
nothing in the record that suggests that any event during 
service caused or is related to the veteran's asthma.  Thus, 
the Board finds that element (3) is also not satisfied.

In summary, for reason expressed above, the board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a respiratory 
condition.  The claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a respiratory 
condition, to include asthma, is denied.

REMAND

5.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.  

For reasons stated immediately below, the Bored finds that 
this issue must be remanded for additional evidentiary 
development.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With regard to element (1), the August 2003 psychiatric 
examination included a diagnosis of dysthymic disorder; panic 
attacks; passive aggressive personality disorder; antisocial 
personality disorder; and paranoid personality traits.    

With regard to element (2), evidence of an in-service 
incurrence or aggravation of a disease or injury, the 
evidence indicates that the veteran was diagnosed with "an 
immature personality with acute anxiety reaction," and with 
"psychoneurotic depression and personality disorder with 
passive-aggressive and immature features" during service.  

With regard to element (3) there is no definitive medical 
evidence of record of a nexus between the veteran's current 
psychiatric problems and his naval service.  
However, the August 2003 VA examiner stated rather 
cryptically as follows:

It is the clinical opinion that [the veteran] does 
warrant consideration of a illness (sic)  worsened by a 
pervasive disorder exacerbated by his military 
experiences, example (sic) child hood trauma and set 
personality disorder (sic).

This opinion is virtually indecipherable, at least to a lay 
person.  

The Board believes that this issue must be remanded for a 
medical opinion as to 
(1) which psychiatric disability(ies) currently exist and (2) 
whether such was incurred or aggravated due to the veteran's 
naval service.  See Charles, supra.

Accordingly, this issue is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ arrange for the veteran's 
claims folder to be reviewed by a 
qualified  physician.  The reviewer should 
render an opinion, in light of the 
veteran's entire medical history, as to 
(1) the most appropriate current 
psychiatric diagnosis(es) and (2) whether 
any currently diagnosed acquired 
psychiatric disorder is a result of his 
second period of naval service.  [As has 
been discussed above, the veteran's first 
period of service in the United States 
Army was not honorable service.]  
If psychiatric examination and/or 
psychological testing is deemed by the 
reviewer to be necessary, such should be 
scheduled. A report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  After taking any further action it 
deems necessary, the AOJ should then 
readjudicate the veteran's claim of 
entitlement to a service connection for a 
psychiatric disability other than PTSD.  
If the benefits sought on appeal remain 
denied, the AOJ should provide the veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


